UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1346



ALEXANDER PASTENE,

                                              Plaintiff - Appellant,

          versus


BEAUFORT   COUNTY  SCHOOL  DISTRICT;  HERMAN
GAITHER; CALVIN WHITE; OTIS SMITH; CARL
SIMMONS; MARK SEIGLE; HERBERT GLAZE; WILLIAM
EVANS;   RICHARD  MCCLURE;   OFFICER  HAYES,
Beaufort Police; CITY OF BEAUFORT POLICE
DEPARTMENT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-02-3880-9-2-23)


Submitted:   August 25, 2004             Decided:   September 3, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Pastene, Appellant Pro Se. Darra James Coleman, WOODS &
GIVENS, L.L.P., Lexington, South Carolina, Mary Bass Lohr, HOWELL,
GIBSON & HUGHES, P.A., Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alexander Pastene appeals the district court’s order

adopting in part the magistrate judge’s recommendation and granting

summary   judgment     to     Defendants   in   Pastene’s   employment

discrimination suit.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Pastene v. Beaufort County Sch. Dist., No.

CA-02-3880-9-2-23 (D.S.C. Jan. 28, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                                  - 2 -